Citation Nr: 0941756	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a sacroiliac injury. 

2.  Entitlement to service connection for residuals of a 
sacroiliac injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend, Mrs. MB




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1942 to December 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) that declined to reopen a 
previously-denied claim based on a determination that new and 
material evidence had not been received.   

The issue on appeal has had a lengthy history.  The record 
shows service connection was originally granted in July 1946 
but was later severed in September 1954 because subsequent 
medical evidence of record indicated the Veteran's disability 
pre-existed his service.  The Veteran appealed, and the 
severance of the award was confirmed in a March 1955 Board 
decision. 

The Veteran sought to reopen his claim in June 1989, and the 
RO declined to reopen on the grounds that no additional 
evidence provided a new factual basis to establish service 
connection.  The Veteran appealed, and the Board in an 
October 1990 decision again declined to reopen the claim for 
service connection, because no new and material evidence 
pertaining to the issue of whether the Veteran's disability 
was incurred in or aggravated by service had been received 
since the last final decision.   The October 1990 Board 
decision is the last final decision of record.   

In September 2009 the Veteran testified before the 
undersigned at a hearing held at the Central Office in 
Washington, District of Columbia.  A copy of the hearing 
transcript is associated with the claims folder. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for residuals of a sacroiliac injury, but 
that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, the issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 1990 decision, the Board declined to reopen 
the claim for service connection for sacroiliac injury 
because no new and material evidence pertaining to the issue 
of whether the Veteran's disability was incurred in or 
aggravated by service had been received since the last final 
decision.  

2.  Evidence received since the October 1990 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The Board's October 1990 decision that declined to reopen 
the claim of service connection for sacroiliac injury is 
final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).

2.   New and material evidence has been presented to reopen 
the claim for service connection for sacroiliac injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the Board's favorable disposition of 
the Veteran's petition to reopen his claim, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for 
residuals of sacroiliac injury, currently claimed as low back 
condition.   In October 2004, the Veteran initiated the 
current claim on appeal.  In a May 2005 rating decision, the 
RO declined to reopen the claim because new and material 
evidence had not been received.

The Veteran's claim for service connection was previously 
denied by the RO and the Board.  In a June 1989 rating 
decision, the RO denied service connection.  The Veteran 
perfected an appeal to the Board.  The Board's October 1990 
decision affirmed the June 1999 rating decision, and that 
rating decision is, thereby, subsumed by the appellate 
determination of the Board.  38 C.F.R. § 20.1104 (2009).  The 
Veteran did not appeal, and the Board's October 1990 decision 
became final.  38 C.F.R. § 20.1100 (2009).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   


Evidence of record at the time of the October 1990 Board 
decision consisted of the following: the Veteran's service 
treatment records, which included the Veteran's November 1942 
induction examination report and his December 1944 separation 
examination report; reports from a July 1946, a November 
1947, and an October 1951 VA examination; private medical 
treatment records dated April 1989 to May 1989 that showed x-
ray evidence of an old compression fracture at L-2; the 
Board's March 1955 decision that severed service connection 
for low back condition; and the Veteran's statements and 
testimony from various correspondences and from the two Board 
hearings. 

In sum, the evidence at the time of the last final Board 
decision showed that the Veteran was involved in an 
automobile accident in 1929 where he may have sustained a 
compression fracture, but he did not feel that he had any 
long-term residuals from the injury.  See August 1982 
statement in support of the case signed and dated by the 
Veteran.  The report from the November 1942 induction 
examination shows the Veteran's spine was evaluated as normal 
(no defects were indicated).  The service treatment records 
show that in July 1944 the Veteran sought treatment for low 
back pain between L-3 and L-4, and after a physical 
examination, the examiner found that there was no evidence of 
spinal deformity and recommended that the Veteran return to 
duty on moderate duty.  The report from the December 1944 
separation examination showed that the Veteran's spine was 
evaluated as normal, although the examiner did note that an 
October 1944 x-ray report revealed a fractured vertebrae.  

Evidence received subsequent to the Board's October 1990 
decision includes a September 2004 letter from Dr. BK, the 
Veteran's private physician, stating that based on the 
Veteran's subjective reports the Veteran's current disability 
could be traced back to lifting more than 100 pounds of 
projectiles during service.  Dr. BK concluded that the 
Veteran's injury in service caused him permanent disability. 

The Board finds that the additional evidence received since 
its October 1990 decision relates to the unestablished fact 
necessary to substantiate the claim.  Specifically, the 
statement by Dr. BK provides medical opinion relating the 
claimed disorder to military service.  Such medical opinion 
of nexus is sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable 
possibility of substantiating the claim.

The Board notes that medical evaluation that is merely a 
recitation of a veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, the Board 
cannot discount medical opinion solely because it is based on 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).

In this case, the Veteran as a layperson was competent to 
tell Dr. SB about the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  Accordingly, Dr. SB's opinion based 
upon the Veteran's report is probative for the purpose of 
reopening the claim, even if not sufficient to grant service 
connection.   See Hodge, 55 F.3d 1356 ("New and material 
evidence" can be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability or injury, even when it 
would not be enough to convince the Board to grant the 
claim.)  

The Board accordingly finds new and material evidence has 
been received to reopen the claim for service connection on 
appeal.  The Veteran's appeal is granted to that extent.


ORDER

As new and material evidence has been received, reopening of 
the claim for service connection residuals of a sacroiliac 
injury is granted.


REMAND

As discussed above, VA has received additional evidence that 
is sufficient to reopen the Veteran's claim for service 
connection for residuals of sacroiliac injury; however, 
additional development is necessary prior to adjudication of 
this claim.

Since the additional medical evidence of record indicates a 
possible nexus between the Veteran's current disability and 
his service, a new VA examination is in order to identify the 
nature of the disability and to determine the most likely 
etiology and time of onset of any current low back condition.   
See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  In 
particular, the examiner is instructed to determine whether 
it is more likely than not that the Veteran's current low 
back condition was incurred in or aggravated by his service. 

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of any current 
low back disorder.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

The examiner is advised the claim was 
previously denied based on a determination 
the Veteran injured his back in a motor 
vehicle accident in 1929.  The Veteran has 
acknowledged such an accident but denies 
any residual back disorder prior to 
entering active service in November 1942.  
Service treatment records, including 
enlistment and discharge examinations, are 
present in the claims file.

The examiner should offer an opinion as to 
whether there is clear and unmistakable 
medical evidence (evidence that is 
undebatable and cannot be misunderstood or 
misinterpreted) the Veteran had a low back 
disorder that preexisted his service, and, 
if so, whether there is clear and 
unmistakable medical evidence that such 
preexisting injury was not permanently 
aggravated by military service.  If there 
is no such preexisting disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) the 
Veteran currently has a low back disorder 
that began during his service or is 
etiologically related to such service, 
including the lifting of heavy 
projectiles. 

The examiner should provide a clinical 
rationale for any opinion expressed.  If 
the examiner is unable to answer any of 
the above questions, then he or she should 
so indicate and provide a rationale for 
why an answer could not be provided. 

3.  The RO/AMC should then re-adjudicate 
the claim under review.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


